FILED
                             NOT FOR PUBLICATION                             MAR 05 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 ANTHONY LEON McCLAIN,                           No. 08-15279

               Petitioner - Appellant,           D.C. No. CV-07-00328-SRB

   v.
                                                 MEMORANDUM *
 DORA B. SCHRIRO; et al.,

               Respondents - Appellees.



                     Appeal from the United States District Court
                              for the District of Arizona
                      Susan R. Bolton, District Judge, Presiding

                            Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Arizona state prisoner Anthony Leon McClain appeals from the district

court’s judgment dismissing his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

EH/Research
         McClain contends that his aggravated sentence violates the Sixth

Amendment because the trial court relied on judge-found aggravating factors to

sentence him above the presumptive sentencing range. As an initial matter, we

reject the State’s contention that McClain has failed to exhaust this claim. See

Scott v. Schriro, 567 F.3d 573, 583 (9th Cir. 2009) (per curiam). Because the state

trial judge relied on at least one permissible factor in enhancing McClain’s

sentence, the Arizona Supreme Court’s decision rejecting this claim was neither

contrary to, nor an unreasonable application of, clearly established federal law.

See 28 U.S.C. § 2254(d)(1); see also Butler v. Curry, 528 F.3d 624, 643 (9th Cir.

2008).

         AFFIRMED.




EH/Research                                2                                   08-15279